        Case 2:19-cv-02550-CKD Document 12 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                                 No. 2:19-cv-2550 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    J. CARBULLIDO, et al.,
15                        Defendants.
16

17           Plaintiff has requested an extension of time to file an amended complaint. Good cause

18   appearing, this request will be granted.

19           Plaintiff has also requested that the court appoint counsel. District courts lack authority

20   to require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

21   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

22   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

23   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

24   1990). When determining whether “exceptional circumstances” exist, the court must consider

25   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

26   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

27   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

28   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances
                                                          1
        Case 2:19-cv-02550-CKD Document 12 Filed 06/10/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Plaintiff’s request for an extension of time (ECF No. 11) is granted.

 8             2. Plaintiff is granted until August 1, 2020 to file an amended complaint. Failure to file

 9   an amended complaint by that date will result in a recommendation that this action be dismissed.

10             3. Plaintiff’s request for the appointment of counsel is denied.

11   Dated: June 10, 2020
                                                        _____________________________________
12
                                                        CAROLYN K. DELANEY
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     tayl2550.31
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
